Title: From George Washington to Benjamin Rush, 12 January 1778
From: Washington, George
To: Rush, Benjamin



Sir
Head Quarters Valley Forge 12th Jany 1778

I have been favd with yours of the 26th December. Soon after the Rect I had an opportunity of communicating the substance of it, and one from Govr Livingston on the same subject, to the Director General.
It is to be regretted, that a department for which such ample provision has been made, and on which so much depends, should yet be inadequate to the ends proposed. If the present medical Establishment is, as you say, a bad one, no time ought to be lost, in amending it, and those Gentlemen, who have had an opportunity of trying it for a twelvemonth, are certainly best able to point out the defects.
From the peculiarity of our circumstances, we cannot expect to be as well furnished with the necessary apparatus of an Hospital as we ought to be, but still I beleive, we might do much better, if more order and discipline was observed by the patients. Upon hearing of the many irregularities committed by them, I have lately ordered a discreet Feild Officer to visit the principal Hospitals and endeavour to establish a proper discipline.
Among the many necessary reforms in the military line, I suppose that of the regulation of the Hospitals will be considered. I shall always be ready to contribute all in my power, towards rendering the situation, of those unhappy people who are under the necessity of becoming the inhabitants of them, as comfortable as possible. I am Sir Yr most obt Servt

Go: Washington

